Opinion issued September 16, 2021




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-21-00345-CV
                             ———————————
                    IN RE DALE CLAUDER DUNN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Dale Clauder Dunn, has filed a petition for writ of mandamus,

seeking relief from the trial court’s temporary order that awarded appellate

attorney fees to the real party in interest, Courtney Garcia.1




1
      The underlying case is In the Interest of Dunn, cause number 18-FD-2521,
      pending in the 306th District Court of Galveston County, Texas, the Honorable
      Anne Daring presiding.
      We deny the mandamus petition. See TEX. R. APP. P. 52.8(a). We withdraw

our June 30, 2021 order granting a stay of the temporary order. All pending

motions are denied as moot.

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Rivas-Molloy and Guerra.




                                        2